Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2395 Page 1 of 47



  1   DAVID S. STEUER, CA Bar No. 127059
      dsteuer@wsgr.com
  2   MICHAEL B. LEVIN, CA Bar No. 172329
      mlevin@wsgr.com
  3   MAURA L. REES, CA Bar No. 191698
      mrees@wsgr.com
  4   WILSON SONSINI GOODRICH & ROSATI P.C.
      650 Page Mill Road
  5   Palo Alto, California 94304-1050
      Telephone: (650) 493-9300
  6
      LUCY YEN, CA Bar No. 224559
  7   lyen@wsgr.com
      WILSON SONSINI GOODRICH & ROSATI P.C.
  8   1301 Avenue of the Americas, 40th Floor
      New York, New York 10019-6022
  9   Telephone: (212) 999-5800
 10   NATALIE J. MORGAN, CA Bar No. 211143
      nmorgan@wsgr.com
 11   WILSON SONSINI GOODRICH & ROSATI P.C.
      12235 El Camino Real
 12   San Diego, California 92130-3002
      Telephone: (858) 350-2300
 13
      Attorneys for Defendants and Counterclaim Plaintiffs
 14   InterDigital, Inc., InterDigital Communications,
      Inc., InterDigital Technology Corporation,
 15   InterDigital Patent Holdings, Inc., InterDigital
 16   Holdings Inc. and IPR Licensing, Inc.

 17                         UNITED STATES DISTRICT COURT
 18        SOUTHERN DISTRICT OF CALIFORNIA, SAN DIEGO DIVISION
 19
      U-BLOX AG, U-BLOX SAN DIEGO,     )            No.: 19-cv-00001-CAB-BLM
 20   INC., AND U-BLOX AMERICA, INC.,  )
                                       )            DEFENDANTS’ ANSWER
 21                  Plaintiffs,       )            AND COUNTERCLAIMS
 22        v.                          )
                                       )            JURY TRIAL DEMANDED
 23   INTERDIGITAL, INC.; INTERDIGITAL )
      COMMUNICATIONS, INC.;            )            PUBLIC VERSION OF
 24   INTERDIGITAL TECHNOLOGY          )            DOCUMENT FILED
 25   CORPORATION ; INTERDIGITAL       )            UNDER SEAL
      PATENT HOLDINGS, INC. ;          )
 26   INTERDIGITAL HOLDINGS, INC.; and )
      IPR LICENSING, INC.,             )
 27                                    )
                     Defendants.       )
 28
      ANSWER AND COUNTERCLAIMS                               CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2396 Page 2 of 47



  1                                        ANSWER
  2         Defendants and Counterclaimants InterDigital, Inc.; InterDigital
  3   Communications, Inc.; InterDigital Technology Corporation; InterDigital Patent
  4   Holdings, Inc.; and IPR Licensing, Inc. (collectively “InterDigital” or
  5   “Defendants”) hereby answer the Complaint for: (1) Breach of Contract; (2)
  6   Promissory Estoppel; (3) Declaratory Judgment; (4) Antitrust Monopolization in
  7   Violation of Section 2 of the Sherman Act; (5) Declaratory Judgment of Non-
  8   Infringement of U.S. Patent No. 8,432,876; and (6) Declaratory Judgment of Non-
  9   Infringement of U.S. Patent No. 8,953,548, filed by u-blox AG; u-blox San Diego,
 10   Inc.; and u-blox America, Inc. (collectively “u-blox” or “Plaintiffs”) as follows:
 11                                    INTRODUCTION
 12         1.     Denied.
 13         2.     Admitted that InterDigital entities have submitted Information
 14   Disclosure and Licensing Declaration statements to ETSI, which documents speak
 15   for themselves. Except as expressly admitted, InterDigital denies the allegations of
 16   this paragraph.
 17         3.     Admitted that InterDigital entities have submitted Information
 18   Disclosure and Licensing Declaration statements to ETSI, which documents speak
 19   for themselves. Except as expressly admitted, InterDigital denies the allegations of
 20   this paragraph.
 21         4.     Admitted that InterDigital entities have been members of 3GPP by
 22   virtue of their membership in 3GPP’s organizational partner, ETSI, through which
 23   InterDigital entities participated in 3GPP working groups. Admitted that as
 24   members of ETSI, InterDigital entities have been subject to the ETSI IPR Policy,
 25   which policy speaks for itself. Except as expressly admitted, InterDigital denies
 26   the allegations of this paragraph.
 27
 28                                            -1-
      ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2397 Page 3 of 47



  1                                        ANSWER
  2         Defendants and Counterclaimants InterDigital, Inc.; InterDigital
  3   Communications, Inc.; InterDigital Technology Corporation; InterDigital Patent
  4   Holdings, Inc.; and IPR Licensing, Inc. (collectively “InterDigital” or
  5   “Defendants”) hereby answer the Complaint for: (1) Breach of Contract; (2)
  6   Promissory Estoppel; (3) Declaratory Judgment; (4) Antitrust Monopolization in
  7   Violation of Section 2 of the Sherman Act; (5) Declaratory Judgment of Non-
  8   Infringement of U.S. Patent No. 8,432,876; and (6) Declaratory Judgment of Non-
  9   Infringement of U.S. Patent No. 8,953,548, filed by u-blox AG; u-blox San Diego,
 10   Inc.; and u-blox America, Inc. (collectively “u-blox” or “Plaintiffs”) as follows:
 11                                    INTRODUCTION
 12         1.     Denied.
 13         2.     Admitted that InterDigital entities have submitted Information
 14   Disclosure and Licensing Declaration statements to ETSI, which documents speak
 15   for themselves. Except as expressly admitted, InterDigital denies the allegations of
 16   this paragraph.
 17         3.     Admitted that InterDigital entities have submitted Information
 18   Disclosure and Licensing Declaration statements to ETSI, which documents speak
 19   for themselves. Except as expressly admitted, InterDigital denies the allegations of
 20   this paragraph.
 21         4.     Admitted that InterDigital entities have been members of 3GPP by
 22   virtue of their membership in 3GPP’s organizational partner, ETSI, through which
 23   InterDigital entities participated in 3GPP working groups. Admitted that as
 24   members of ETSI, InterDigital entities have been subject to the ETSI IPR Policy,
 25   which policy speaks for itself. Except as expressly admitted, InterDigital denies
 26   the allegations of this paragraph.
 27
 28                                            -1-
      ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2398 Page 4 of 47



  1         5.     Admitted that 2G, 3G, and 4G cellular standards are widely
  2   implemented in wireless electronic devices. Except as expressly admitted,
  3   InterDigital denies the allegations of this paragraph.
  4         6.     InterDigital lacks information sufficient to form a belief as to the truth
  5   of the allegations of this paragraph, and on that basis denies those allegations.
  6         7.     InterDigital lacks information sufficient to form a belief as to the truth
  7   of the allegations of this paragraph, and on that basis denies those allegations.
  8         8.     Denied.
  9         9.     Denied.
 10         10.    Denied.
 11         11.    Denied.
 12         12.    Denied.
 13         13.    Denied.
 14         14.    Denied.
 15         15.    Denied.
 16         16.    Denied.
 17         17.    Admitted that u-blox freely and voluntarily entered into a Patent
 18   License Agreement and two amendments to that agreement. Except as expressly
 19   admitted, InterDigital denies the allegations of this paragraph.
 20         18.    Admitted that u-blox’s patent license with InterDigital expired on
 21   December 31, 2018. Except as expressly admitted, InterDigital denies the
 22   allegations of this paragraph.
 23         19.    Denied.
 24         20.    Denied.
 25                                     THE PARTIES1
 26
 27   1
       Headings are reproduced for organizational structure only and are not adopted by
 28   Defendants.
                                             -2-
      ANSWER AND COUNTERCLAIMS                                    CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2399 Page 5 of 47



  1         A.       u-blox
  2         21.      InterDigital lacks information sufficient to form a belief as to the truth
  3   of the allegations of this paragraph, and on that basis denies those allegations.
  4         22.      InterDigital lacks information sufficient to form a belief as to the truth
  5   of the allegations of this paragraph, and on that basis denies those allegations.
  6         23.      InterDigital lacks information sufficient to form a belief as to the truth
  7   of the allegations of this paragraph, and on that basis denies those allegations.
  8         24.      InterDigital lacks information sufficient to form a belief as to the truth
  9   of the allegations of this paragraph, and on that basis denies those allegations.
 10         25.      InterDigital lacks information sufficient to form a belief as to the truth
 11   of the allegations of this paragraph, and on that basis denies those allegations.
 12         26.      InterDigital lacks information sufficient to form a belief as to the truth
 13   of the allegations of this paragraph, and on that basis denies those allegations.
 14         27.      InterDigital lacks information sufficient to form a belief as to the truth
 15   of the allegations of this paragraph, and on that basis denies those allegations.
 16         28.      Admitted that u-blox sells products that support cellular technologies
 17   including 2G, 3G, and 4G cellular standards, including sales within the United
 18   States. InterDigital lacks information sufficient to form a belief as to the truth of
 19   the remainder of the allegations of this paragraph, and on that basis denies those
 20   allegations.
 21         B.       InterDigital
 22         29.      Admitted.
 23         30.      Admitted that InterDigital Communications, Inc. is a Delaware
 24   corporation. Except as expressly admitted, InterDigital denies the allegations of
 25   this paragraph.
 26
 27
 28
                                                 -3-
      ANSWER AND COUNTERCLAIMS                                      CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2400 Page 6 of 47



  1         31.    Admitted that InterDigital Technology Corporation is a Delaware
  2   corporation. Except as expressly admitted, InterDigital denies the allegations of
  3   this paragraph.
  4         32.    Admitted.
  5         33.    Admitted.
  6         34.    Admitted that IPR Licensing, Inc. is a Delaware corporation. Except
  7   as expressly admitted, InterDigital denies the allegations of this paragraph.
  8         35.    Admitted that the referenced entities are wholly-owned, direct or
  9   indirect subsidiaries of InterDigital, Inc. Except as expressly admitted, InterDigital
 10   denies the allegations of this paragraph.
 11         36.    Admitted that the referenced entities are wholly-owned, direct or
 12   indirect subsidiaries of InterDigital, Inc. Except as expressly admitted, InterDigital
 13   denies the allegations of this paragraph.
 14         37.    Admitted that InterDigital has an office at 9276 Scranton Road #300,
 15   San Diego, CA 92121. Except as expressly admitted, InterDigital denies the
 16   allegations of this paragraph.
 17         38.    Admitted that InterDigital’s revenue is primarily derived from patent
 18   licensing. Except as expressly admitted, InterDigital denies the allegations of this
 19   paragraph.
 20         39.    Admitted that InterDigital owns thousands of U.S. and non-U.S.
 21   patents. Admitted that InterDigital owns patents that “relate predominantly to
 22   digital wireless radiotelephony technology (including, without limitation, 3G, 4G
 23   and 5G technologies).” Except as expressly admitted, InterDigital denies the
 24   allegations of this paragraph.
 25                              JURISDICTION AND VENUE
 26         40.    Admitted that u-blox’s Complaint purports to assert claims under the
 27   patent laws of the United States, Section 2 of the Sherman Act, and the Declaratory
 28
                                                  -4-
      ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2401 Page 7 of 47



  1   Judgment Act. Admitted that, to the extent that claims are not arbitrable and that
  2   subject matter jurisdiction under Article III can be established, federal question
  3   jurisdiction exists pursuant to at least 15 U.S.C. § 15 and 28 U.S.C. §§ 1331 and
  4   1337. Except as expressly admitted, InterDigital denies the allegations of this
  5   paragraph.
  6         41.    Denied.
  7         42.    Admitted that personal jurisdiction over InterDigital may be exercised
  8   in this district in this case. Except as expressly admitted, InterDigital denies the
  9   allegations of this paragraph.
 10         43.    Admitted that to the extent claims are not arbitrable, venue is proper
 11   in this district pursuant to 28 U.S.C. § 1391(c). Except as expressly admitted,
 12   InterDigital denies the allegations of this paragraph.
 13                              FACTUAL ALLEGATIONS
 14         44.    Denied.
 15           Standard Setting Organizations and Intellectual Property Rules
 16         45.    Admitted that SSOs can be generally characterized as voluntary
 17   membership organizations whose participants engage in the development of
 18   industry standards. Except as expressly admitted, InterDigital denies the
 19   allegations of this paragraph.
 20         46.    Admitted that SSOs and the standards they promulgate generally
 21   allow companies to agree on common technology standards so that compliant
 22   products implementing the standards will work together. Admitted that SSOs
 23   generally have pro-competitive benefits such as lowering costs by increasing
 24   product manufacturing volume and inter-brand competition and by lowering
 25   switching costs for consumers. Except as expressly admitted, InterDigital denies
 26   the allegations of this paragraph.
 27         47.    Admitted.
 28
                                                -5-
      ANSWER AND COUNTERCLAIMS                                    CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2402 Page 8 of 47



  1         48.    Admitted that some SSOs have adopted IPR policies. Admitted that
  2   SSO participation may lead to benefits including recognition of leadership in the
  3   technology, increased demand for participants’ products, advantage flowing from
  4   familiarity with the contributed technology potentially leading to shorter
  5   development lead times, and improved product compatibility. Except as expressly
  6   admitted, InterDigital denies the allegations of this paragraph.
  7         49.    Admitted that consumers and businesses may benefit from continued
  8   innovation, reduced costs, and other efficiencies from widespread interoperability
  9   and economies of scale and scope enabled by standardization. Except as expressly
 10   admitted, InterDigital denies the allegations of this paragraph.
 11         50.    Denied.
 12         51.    Denied.
 13         52.    Denied.
 14         53.    Denied.
 15         54.    Admitted that SSOs have adopted IPR policies, such as the ETSI IPR
 16   policy which expressly sets forth its purpose in the text of the policy, which IPR
 17   policies speak for themselves. Except as expressly admitted, InterDigital denies
 18   the allegations of this paragraph.
 19                                    ETSI’s IPR Policy
 20         55.    Admitted that ETSI is an independent, non-profit SSO. Except as
 21   expressly admitted, InterDigital denies the allegations of this paragraph.
 22         56.    Admitted.
 23         57.    Admitted that ETSI has been involved in standardizing 2G mobile
 24   cellular technologies. Admitted that 3GPP has been involved in standardizing 3G
 25   and 4G mobile cellular technologies in cooperation with its organizational partners,
 26   such as ETSI. Except as expressly admitted, InterDigital denies the allegations of
 27   this paragraph.
 28
                                               -6-
      ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2403 Page 9 of 47



  1         58.    Admitted that ETSI has an IPR Policy, which policy speaks for itself.
  2   Except as expressly admitted, InterDigital denies the allegations of this paragraph,
  3   including all characterizations of documents beyond the text of the document and
  4   distortions via selective excerpts.
  5         59.    Admitted that ETSI has an IPR Policy, which policy speaks for itself.
  6   Except as expressly admitted, InterDigital denies the allegations of this paragraph,
  7   including all characterizations of documents beyond the text of the document and
  8   distortions via selective excerpts.
  9         60.    Admitted that ETSI has an IPR Policy, which policy speaks for itself.
 10   Except as expressly admitted, InterDigital denies the allegations of this paragraph,
 11   including all characterizations of documents beyond the text of the document and
 12   distortions via selective excerpts.
 13         61.    Admitted that ETSI has an IPR Policy, which policy speaks for itself.
 14   Except as expressly admitted, InterDigital denies the allegations of this paragraph,
 15   including all characterizations of documents beyond the text of the document and
 16   distortions via selective excerpts.
 17         62.    Admitted that ETSI has an IPR Policy, which policy speaks for itself.
 18   Except as expressly admitted, InterDigital denies the allegations of this paragraph,
 19   including all characterizations of documents beyond the text of the document and
 20   distortions via selective excerpts.
 21         63.    Admitted that ETSI has an IPR Policy, which policy speaks for itself.
 22   Except as expressly admitted, InterDigital denies the allegations of this paragraph,
 23   including all characterizations of documents beyond the text of the document and
 24   distortions via selective excerpts.
 25         64.    Admitted that ETSI has an IPR Policy, which policy speaks for itself.
 26   Except as expressly admitted, InterDigital denies the allegations of this paragraph,
 27
 28
                                               -7-
      ANSWER AND COUNTERCLAIMS                                  CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2404 Page 10 of 47



   1   including all characterizations of documents beyond the text of the document and
   2   distortions via selective excerpts.
   3                              InterDigital’s IPR Declarations
   4         65.    Admitted that InterDigital entities have submitted Information
   5   Disclosure and Licensing Declaration statements to ETSI, which documents speak
   6   for themselves. Except as expressly admitted, InterDigital denies the allegations of
   7   this paragraph (including the allegations of footnote 2).
   8         66.    Admitted that InterDigital entities have submitted Information
   9   Disclosure and Licensing Declaration statements to ETSI, which documents speak
  10   for themselves. Except as expressly admitted, InterDigital denies the allegations of
  11   this paragraph.
  12         67.    Admitted that InterDigital entities have submitted Information
  13   Disclosure and Licensing Declaration statements to ETSI, which documents speak
  14   for themselves. Except as expressly admitted, InterDigital denies the allegations of
  15   this paragraph.
  16         68.    Denied.
  17         69.    Denied.
  18                              Overview of Cellular Standards
  19         70.    Denied.
  20                                     The 2G Standard
  21         71.    Admitted that mobile phone use began in approximately the late
  22   1970s with relatively basic analog systems. InterDigital lacks information
  23   sufficient to form a belief as to the truth of the remainder of the allegations of this
  24   paragraph, and on that basis denies those allegations.
  25         72.    Admitted that the cellular industry moved toward a second generation
  26   of mobile telephony based on digital technology that offered benefits over prior
  27   technology. InterDigital lacks information sufficient to form a belief as to the truth
  28
                                                 -8-
       ANSWER AND COUNTERCLAIMS                                     CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2405 Page 11 of 47



   1   of the remainder of the allegations of this paragraph, and on that basis denies those
   2   allegations.
   3         73.      Admitted that texting and basic data services became available with
   4   2G standards and standards commonly considered to be 2G included GSM, GPRS
   5   & EDGE, and CDMA & IS-95. InterDigital lacks information sufficient to form a
   6   belief as to the truth of the remainder of the allegations of this paragraph, and on
   7   that basis denies those allegations.
   8         74.      Admitted that GSM (Grope Spécial Mobile) became a widespread 2G
   9   standard. InterDigital lacks information sufficient to form a belief as to the truth of
  10   the remainder of the allegations of this paragraph, and on that basis denies those
  11   allegations.
  12         75.      Admitted that GSM incorporated technical advances over other
  13   cellular systems and included use of TDMA. InterDigital lacks information
  14   sufficient to form a belief as to the truth of the remainder of the allegations of this
  15   paragraph, and on that basis denies those allegations.
  16         76.      Admitted that follow-on standards to GSM included GPRS and
  17   EDGE. InterDigital lacks information sufficient to form a belief as to the truth of
  18   the remainder of the allegations of this paragraph, and on that basis denies those
  19   allegations.
  20         77.      Admitted that 2G standards such as GSM are still in use today.
  21   Admitted that later generation standards have become widespread. InterDigital
  22   lacks information sufficient to form a belief as to the truth of the remainder of the
  23   allegations of this paragraph, and on that basis denies those allegations.
  24         78.      Admitted that CDMA/IS-95 standard is based on Code Division
  25   Multiple Access. InterDigital lacks information sufficient to form a belief as to the
  26   truth of the remainder of the allegations of this paragraph, and on that basis denies
  27   those allegations.
  28
                                                 -9-
       ANSWER AND COUNTERCLAIMS                                     CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2406 Page 12 of 47



   1         79.     Admitted that CDMA technology may make use of spreading codes
   2   to allow multiple users to communicate at the same time. Except as expressly
   3   admitted, InterDigital denies the allegations of this paragraph.
   4         80.    Admitted that certain CDMA technology was standardized as IS-95
   5   and was widely deployed in the 1990s. InterDigital lacks information sufficient to
   6   form a belief as to the truth of the remainder of the allegations of this paragraph,
   7   and on that basis denies those allegations.
   8                                     The 3G Standard
   9         81.    Admitted that the cellular industry worked to develop more advanced
  10   standards in the 1990s. InterDigital lacks information sufficient to form a belief as
  11   to the truth of the remainder of the allegations of this paragraph, and on that basis
  12   denies those allegations.
  13         82.    Admitted that two next-generation standards developed in the 1990s
  14   were WCDMA/UMTS and CDMA-2000. InterDigital lacks information sufficient
  15   to form a belief as to the truth of the remainder of the allegations of this paragraph,
  16   and on that basis denies those allegations.
  17         83.    Admitted that 3GPP released successive versions of UMTS standard
  18   specifications, which specifications speak for themselves. InterDigital lacks
  19   information sufficient to form a belief as to the truth of the remainder of the
  20   allegations of this paragraph, and on that basis denies those allegations.
  21         84.    Admitted.
  22                                     The 4G Standard
  23         85.    Admitted that the LTE 4G standard was developed by 3GPP and
  24   continues to evolve, including LTE-Advanced. InterDigital lacks information
  25   sufficient to form a belief as to the truth of the remainder of the allegations of this
  26   paragraph, and on that basis denies those allegations.
  27
  28
                                                 -10-
       ANSWER AND COUNTERCLAIMS                                     CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2407 Page 13 of 47



   1         86.    Admitted that 3GPP released successive versions of LTE standard
   2   specifications, which specifications speak for themselves. InterDigital lacks
   3   information sufficient to form a belief as to the truth of the remainder of the
   4   allegations of this paragraph, and on that basis denies those allegations.
   5         87.    Admitted that 3GPP released successive versions of LTE standard
   6   specifications, which specifications speak for themselves. InterDigital lacks
   7   information sufficient to form a belief as to the truth of the remainder of the
   8   allegations of this paragraph, and on that basis denies those allegations.
   9         88.    Admitted that 3GPP released successive versions of LTE standard
  10   specifications, which specifications speak for themselves. InterDigital lacks
  11   information sufficient to form a belief as to the truth of the remainder of the
  12   allegations of this paragraph, and on that basis denies those allegations.
  13         89.    Admitted that 3GPP released successive versions of LTE standard
  14   specifications, which specifications speak for themselves. InterDigital lacks
  15   information sufficient to form a belief as to the truth of the remainder of the
  16   allegations of this paragraph, and on that basis denies those allegations.
  17         90.    Admitted that 3GPP released successive versions of LTE standard
  18   specifications, which specifications speak for themselves. InterDigital lacks
  19   information sufficient to form a belief as to the truth of the remainder of the
  20   allegations of this paragraph, and on that basis denies those allegations.
  21         91.    Admitted that 3GPP released successive versions of LTE standard
  22   specifications, which specifications speak for themselves. InterDigital lacks
  23   information sufficient to form a belief as to the truth of the remainder of the
  24   allegations of this paragraph, and on that basis denies those allegations.
  25                              Hold-up and Royalty Stacking
  26         92.    Denied.
  27         93.    Denied.
  28
                                                -11-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2408 Page 14 of 47



   1         94.    Denied.
   2         95.    Admitted that courts have issued decisions in cases captioned TCL
   3   Commun. Tech. Holdings, LTD v. Telefonaktiebolaget LM Ericsson, In re
   4   Innovatio IP Ventures, LLC Patent Litig., and Microsoft Corp. v. Motorola, Inc.,
   5   which decisions speak for themselves. Except as expressly admitted, InterDigital
   6   denies the allegations of this paragraph.
   7         96.    Admitted that courts, regulators, and economists have commented on
   8   their views regarding FRAND commitments, which comments speak for
   9   themselves. Except as expressly admitted, InterDigital denies the allegations of
  10   this paragraph.
  11         97.    Denied.
  12      InterDigital’s Refusal to Offer u-blox A New License on FRAND Terms
  13         98.    Admitted that InterDigital entities have submitted Information
  14   Disclosure and Licensing Declaration statements to ETSI, which documents speak
  15   for themselves. Except as expressly admitted, InterDigital denies the allegations of
  16   this paragraph.
  17         99.    Denied.
  18         100. Denied.
  19         101. Admitted that Concur IP has prepared various purported surveys,
  20   which surveys speak for themselves. Except as expressly admitted, InterDigital
  21   denies the allegations of this paragraph (including the allegations of footnote 3).
  22         102. Denied.
  23         103. Admitted that Concur IP has prepared various purported surveys,
  24   which surveys speak for themselves. Except as expressly admitted, InterDigital
  25   denies the allegations of this paragraph.
  26         104. Denied.
  27         105. Denied.
  28
                                                -12-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2409 Page 15 of 47



   1         106. Denied.
   2       In A Blatant Attempt to Coerce u-blox To Enter Into a New License
         Agreement That Is Not on FRAND Terms, InterDigital Refuses to Refrain
   3
             From Interfering With u-blox’s Customer Relationships (Again)
   4
   5         107. Admitted that the Patent License Agreement (“PLA”) between u-blox
   6   and InterDigital                                           . Except as expressly
   7   admitted, InterDigital denies the allegations of this paragraph.
   8         108. Admitted that the PLA                                                      .
   9   Except as expressly admitted, InterDigital denies the allegations of this paragraph.
  10         109. Admitted that after the
  11
  12
  13        . Except as expressly admitted, InterDigital denies the allegations of this
  14   paragraph.
  15         110.
  16                   . Except as expressly admitted, InterDigital denies the allegations
  17   of this paragraph.
  18         111.
  19
  20                      . Except as expressly admitted, InterDigital denies the allegations
  21   of this paragraph.
  22         112.
  23                        . Except as expressly admitted, InterDigital denies the
  24   allegations of this paragraph.
  25         113. Denied.
  26         114. Denied.
  27         115. Denied.
  28
                                                 -13-
       ANSWER AND COUNTERCLAIMS                                    CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2410 Page 16 of 47



   1         116. Denied.
   2         117. Denied.
   3         118. Denied.
   4                InterDigital Is Attempting to Force u-blox To Agree To
                          A License That is Not On FRAND Terms
   5
   6         119. Admitted that the
   7            . Except as expressly admitted, InterDigital denies the allegations of this
   8   paragraph.
   9         120. Admitted that
  10
  11                                           which communication speaks for itself.
  12   Except as expressly admitted, InterDigital denies the allegations of this paragraph.
  13         121. Admitted that
  14        , which communication speaks for itself. Except as expressly admitted,
  15   InterDigital denies the allegations of this paragraph.
  16         122. Admitted that
  17        , which communication speaks for itself. Except as expressly admitted,
  18   InterDigital denies the allegations of this paragraph.
  19         123. Admitted that
  20        , which communication speaks for itself. Except as expressly admitted,
  21   InterDigital denies the allegations of this paragraph.
  22         124. Admitted that
  23        , which communication speaks for itself. Except as expressly admitted,
  24   InterDigital denies the allegations of this paragraph.
  25         125. Admitted that
  26
  27
  28
                                                -14-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2411 Page 17 of 47



   1   speaks for itself. Except as expressly admitted, InterDigital denies the allegations
   2   of this paragraph.
   3         126. Admitted that
   4        , which communication speaks for itself. Except as expressly admitted,
   5   InterDigital denies the allegations of this paragraph.
   6         127. Admitted that
   7        , which communication speaks for itself. Except as expressly admitted,
   8   InterDigital denies the allegations of this paragraph.
   9         128. InterDigital lacks information sufficient to form a belief as to the truth
  10   of the allegations of this paragraph, and on that basis denies those allegations.
  11         129. Denied.
  12         130. Denied.
  13                              The Irreparable Harm to u-blox
  14         131. InterDigital lacks information sufficient to form a belief as to the truth
  15   of the remainder of the allegations of this paragraph, and on that basis denies those
  16   allegations.
  17         132. Denied.
  18         133. Denied.
  19         134. Admitted that u-blox purports to seek relief via its complaint. Except
  20   as expressly admitted, InterDigital denies the allegations of this paragraph.
  21                                 CLAIMS FOR RELIEF
                                   FIRST CAUSE OF ACTION
  22
                                      (Breach Of Contract)
  23
  24         135. InterDigital incorporates its responses to the foregoing paragraphs.
  25         136. Admitted that InterDigital entities have submitted Information
  26   Disclosure and Licensing Declaration statements to ETSI, and that ETSI has an
  27
  28
                                                -15-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2412 Page 18 of 47



   1   IPR policy, which documents speak for themselves. Except as expressly admitted,
   2   InterDigital denies the allegations of this paragraph.
   3         137. Admitted that InterDigital entities have submitted Information
   4   Disclosure and Licensing Declaration statements to ETSI, and that ETSI has an
   5   IPR policy, which documents speak for themselves. Except as expressly admitted,
   6   InterDigital denies the allegations of this paragraph.
   7         138. Denied.
   8         139. Denied.
   9         140. Denied.
  10         141. Denied.
  11                              SECOND CAUSE OF ACTION
                                     (Promissory Estoppel)
  12
  13         142. InterDigital incorporates its responses to the foregoing paragraphs.
  14         143. This cause of action was dismissed with prejudice pursuant to the
  15   Court’s Order Regarding Motion to Dismiss dated April 11, 2019 (Doc. No. 50),
  16   and accordingly, no response is required.
  17         144. This cause of action was dismissed with prejudice pursuant to the
  18   Court’s Order Regarding Motion to Dismiss dated April 11, 2019 (Doc. No. 50),
  19   and accordingly, no response is required.
  20         145. This cause of action was dismissed with prejudice pursuant to the
  21   Court’s Order Regarding Motion to Dismiss dated April 11, 2019 (Doc. No. 50),
  22   and accordingly, no response is required.
  23         146. This cause of action was dismissed with prejudice pursuant to the
  24   Court’s Order Regarding Motion to Dismiss dated April 11, 2019 (Doc. No. 50),
  25   and accordingly, no response is required.
  26
  27
  28
                                                -16-
       ANSWER AND COUNTERCLAIMS                                 CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2413 Page 19 of 47



   1         147. This cause of action was dismissed with prejudice pursuant to the
   2   Court’s Order Regarding Motion to Dismiss dated April 11, 2019 (Doc. No. 50),
   3   and accordingly, no response is required.
   4         148. This cause of action was dismissed with prejudice pursuant to the
   5   Court’s Order Regarding Motion to Dismiss dated April 11, 2019 (Doc. No. 50),
   6   and accordingly, no response is required.
   7         149. This cause of action was dismissed with prejudice pursuant to the
   8   Court’s Order Regarding Motion to Dismiss dated April 11, 2019 (Doc. No. 50),
   9   and accordingly, no response is required.
  10                              THIRD CAUSE OF ACTION
                                    (Declaratory Judgment)
  11
  12         150. InterDigital incorporates its responses to the foregoing paragraphs.
  13         151. Admitted that InterDigital entities have submitted Information
  14   Disclosure and Licensing Declaration statements to ETSI, and that ETSI has an
  15   IPR policy, which documents speak for themselves. Except as expressly admitted,
  16   InterDigital denies the allegations of this paragraph.
  17         152. Denied.
  18         153. Denied.
  19                         FOURTH CAUSE OF ACTION
         (Antitrust Monopolization In Violation Of Section 2 Of The Sherman Act)
  20
  21         154. InterDigital incorporates its responses to the foregoing paragraphs.
  22         155. Admitted that u-blox purports to assert a claim for antitrust
  23   monopolization. Except as expressly admitted, InterDigital denies the allegations
  24   of this paragraph.
  25         156. Admitted that InterDigital entities have submitted Information
  26   Disclosure and Licensing Declaration statements to ETSI, and that ETSI has an
  27   IPR policy, which documents speak for themselves. Admitted that 3GPP has
  28
                                                -17-
       ANSWER AND COUNTERCLAIMS                                 CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2414 Page 20 of 47



   1   promulgated standard specifications for 3G and 4G cellular standards, which
   2   specifications speak for themselves. Except as expressly admitted, InterDigital
   3   denies the allegations of this paragraph.
   4         157. Denied.
   5         158. Denied.
   6         159. Denied.
   7         160. Denied.
   8         161. Denied.
   9         162. Denied.
  10                                Relevant Technology Markets
  11         163. Denied.
  12         164. Denied.
  13         165. Denied.
  14         166. Denied.
  15         167. Denied.
  16                              InterDigital’s Antitrust Violations
  17         168. Admitted that courts, regulators, and economists have made
  18   comments expressing views regarding FRAND commitments, which comments
  19   speak for themselves. Except as expressly admitted, InterDigital denies the
  20   allegations of this paragraph.
  21         169. Denied.
  22         170. Denied.
  23         171. Denied.
  24         172. Denied.
  25         173. Denied.
  26         174. Denied.
  27         175. Denied.
  28
                                                 -18-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2415 Page 21 of 47



   1         176. Denied.
   2         177. Admitted that u-blox purports to assert an antitrust claim. Except as
   3   expressly admitted, InterDigital denies the allegations of this paragraph.
   4                         FIFTH CAUSE OF ACTION
         (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,432,876)
   5
   6         178. InterDigital incorporates its responses to the foregoing paragraphs.
   7         179. Admitted that Exhibit 34 purports to be a copy of U.S. Patent No.
   8   8,432,876 (the “’876 patent”), which exhibit speaks for itself. Admitted that an
   9   InterDigital entity is reflected as the assignee of the ‘876 patent. Except as
  10   expressly admitted, InterDigital denies the allegations of this paragraph.
  11         180. Admitted that u-blox has raised a dispute concerning infringement of
  12   the ‘876 patent and that
  13               , which document speaks for itself. Except as expressly admitted,
  14   InterDigital denies the allegations of this paragraph.
  15         181. Denied.
  16         182. Denied.
  17         183. Admitted.
  18         184. Admitted that u-blox purports to seek a declaratory judgment
  19   concerning non-infringement of the ‘876 patent. Except as expressly admitted,
  20   InterDigital denies the allegations of this paragraph.
  21                         SIXTH CAUSE OF ACTION
         (Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,953,548)
  22
  23         185. InterDigital incorporates its responses to the foregoing paragraphs.
  24         186. Admitted that Exhibit 35 purports to be a copy of U.S. Patent No.
  25   8,953,548 (the “‘548 patent”), which exhibit speaks for itself. Admitted that an
  26   InterDigital entity is reflected as the assignee of the ‘548 patent. Except as
  27   expressly admitted, InterDigital denies the allegations of this paragraph.
  28
                                                -19-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2416 Page 22 of 47



   1         187. Admitted that u-blox has raised a dispute concerning the ‘548 patent
   2   and that                                                                        ,
   3   which document speaks for itself. Except as expressly admitted, InterDigital
   4   denies the allegations of this paragraph.
   5         188. Denied.
   6         189. Denied.
   7         190. Admitted.
   8         191. Admitted that u-blox purports to seek a declaratory judgment
   9   concerning non-infringement of the ‘548 patent. Except as expressly admitted,
  10   InterDigital denies the allegations of this paragraph.
  11                                PRAYER FOR RELIEF
  12         A.     Denied
  13         B.     Denied
  14         C.     Denied
  15         D.     Denied
  16         E.     Denied
  17         F.     Denied
  18         G.     Denied
  19         H.     Denied
  20         I.     Denied
  21         J.     Denied
  22         K.     Denied
  23         L.     Denied
  24         M.     Denied
  25         N.     Denied
  26         O.     Denied
  27         P.     Denied
  28
                                                -20-
       ANSWER AND COUNTERCLAIMS                                 CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2417 Page 23 of 47



   1                               ADDITIONAL DEFENSES
   2         InterDigital hereby asserts the following defenses based on its investigation
   3   to date; however, it does not concede that it bears a burden of proof on them and
   4   reserves the right to assert additional defenses as warranted:
   5                                     FIRST DEFENSE
   6         Plaintiffs are not entitled to relief under the doctrine of unclean hands.
   7                                   SECOND DEFENSE
   8         Plaintiffs are not entitled to relief under the doctrine of waiver.
   9                                     THIRD DEFENSE
  10         Plaintiffs are not entitled to relief under the doctrine of estoppel.
  11                                   FOURTH DEFENSE
  12         Plaintiffs are not entitled to relief under the doctrine of unjust enrichment.
  13                                     FIFTH DEFENSE
  14         Plaintiffs are not entitled to relief due to lack of standing, unripeness, and
  15   lack of declaratory judgment jurisdiction.
  16                                     SIXTH DEFENSE
  17                Plaintiffs are not entitled to relief under the Noerr-Pennington
  18   doctrine.
  19                                  SEVENTH DEFENSE
  20         Plaintiffs are not entitled to relief due to breach of obligations to the ETSI
  21   standards-setting organization.
  22                                   EIGHTH DEFENSE
  23                Plaintiffs are not entitled to relief under the doctrine of laches and/or
  24   applicable statutes of limitations.
  25                                     NINTH DEFENSE
  26                Plaintiffs are not entitled to relief due to failure to mitigate damages.
  27                                     TENTH DEFENSE
  28
                                                -21-
       ANSWER AND COUNTERCLAIMS                                    CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2418 Page 24 of 47



   1                Plaintiffs are not entitled to relief due to set-off.
   2                                 ELEVENTH DEFENSE
   3                Plaintiffs are not entitled to relief due to voluntary payment and/or
   4   acquiescence.
   5                                  TWELFTH DEFENSE
   6                Plaintiffs are not entitled to relief due to lack of jurisdiction for any
   7   arbitrable claims.
   8                                     JURY DEMAND
   9         InterDigital demands a jury trial on all claims so triable
  10                    NOTICE PURSUANT TO FED. R. CIV. P. 44.1
  11         Defendants provide notice that the claims and counterclaims in this case
  12   raise an issue of foreign law under the laws of France.
  13                                   COUNTERCLAIMS
  14         Counterclaimants InterDigital, Inc.; InterDigital Communications, Inc.;
  15   InterDigital Technology Corporation; InterDigital Patent Holdings, Inc.; and IPR
  16   Licensing, Inc. (collectively “InterDigital” or “Counterclaimants”) through their
  17   undersigned counsel, allege for their Counterclaim against u-blox AG; u-blox San
  18   Diego, Inc.; and u-blox America, Inc. (collectively “u-blox” or
  19   “Counterdefendants”) as follows:
  20                                      THE PARTIES
  21         1.     Counterclaimant InterDigital, Inc. is organized under the laws of
  22   Pennsylvania. Its principal place of business is at 200 Bellevue Parkway, Suite
  23   300, Wilmington, DE 19809.
  24         2.     Counterclaimant InterDigital Communications, Inc. is a Delaware
  25   corporation. Its principal place of business is at 1001 E. Hector Street, Suite 300,
  26   Conshohocken, Pennsylvania 19428.
  27
  28
                                                 -22-
       ANSWER AND COUNTERCLAIMS                                      CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2419 Page 25 of 47



   1         3.     Counterclaimant InterDigital Technology Corporation is a Delaware
   2   corporation. Its principal place of business is at 200 Bellevue Parkway, Suite 300,
   3   Wilmington, DE 19809.
   4         4.     Counterclaimant InterDigital Patent Holdings, Inc. is a Delaware
   5   corporation. Its principal place of business is at 200 Bellevue Parkway, Suite 300,
   6   Wilmington, DE 19809.
   7         5.     Counterclaimant IPR Licensing, Inc. is a Delaware corporation. Its
   8   principal place of business is at 200 Bellevue Parkway, Suite 300, Wilmington, DE
   9   19809.
  10         6.     On information and belief, Counterdefendant u-blox AG is a
  11   corporation organized and existing under the laws of Switzerland, having its
  12   principal place of business in Zürcherstrasse 68, 8800 Thalwil, Switzerland.
  13         7.     On information and belief, Counterdefendant u-blox San Diego, Inc.
  14   is a wholly-owned subsidiary of u-blox AG and is a corporation organized and
  15   existing under the laws of Delaware, having its principal place of business at
  16   12626 High Bluff Drive #200, San Diego, California 92130.
  17         8.     On information and belief, Counterdefendant u-blox America, Inc. is a
  18   wholly-owned subsidiary of u-blox AG and is a corporation organized and existing
  19   under the laws of Delaware, having its principal place of business at 1902 Campus
  20   Commons Drive Suite 310, Reston, Virginia 20191.
  21         9.     Counterdefendants are engaged in the cellular device business,
  22   including the sale of devices that utilize cellular wireless technology in the United
  23   States and globally.
  24                              JURISDICTION AND VENUE
  25         10.    This Court has jurisdiction over the counterclaims pursuant to 28
  26   U.S.C. §§ 1331, 1338, 1367, and 2201-02.
  27
  28
                                                -23-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2420 Page 26 of 47



   1         11.    Counterdefendants are subject to this Court’s personal jurisdiction
   2   because they have availed themselves of the jurisdiction of this Court by filing the
   3   Complaint in this action; they regularly solicit and conduct business in this
   4   District; and they have at least minimum contacts with this District, including an
   5   office of u-blox San Diego Inc. in this District.
   6         12.    Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b),
   7   (c), and (d) and because this Court has personal jurisdiction over the
   8   Counterdefendants because they have availed themselves of the jurisdiction of this
   9   Court by filing the Complaint in this action, they regularly solicit and conduct
  10   business in this District, and they have at least minimum contacts with this District,
  11   including an office of u-blox San Diego Inc. in this District.
  12               STANDARD-SETTING AND FRAND COMMITMENTS
  13         13.    Standard-setting organizations (SSOs) create technical standards for
  14   products that need to interoperate. For example, in order for cellular phone
  15   handsets and base station equipment to be able to communicate with each other to
  16   complete calls, they must adhere to common technical standards. Patents that are
  17   necessarily infringed by the practice of a standard are often referred to as
  18   “standards-essential patents,” or SEPs, although each SSO will ordinarily have its
  19   own definition of “essential” with respect to standards promulgated by that
  20   organization. SSOs often ask members who own SEPs to undertake to be prepared
  21   to grant licenses under SEPs for standards-compliant products on fair, reasonable,
  22   and non-discriminatory (FRAND) terms and conditions.
  23         14.    Some SSOs may also require members to make disclosures of specific
  24   intellectual property rights (IPRs) that may be essential (i.e., IPRs that could
  25   potentially qualify as SEPs). The FRAND commitment applicable to SEPs serves
  26   to provide a balance between the need to use technology for standardization (which
  27   provides benefits of interoperability and efficiency), and the rights of IPR owners
  28
                                                -24-
       ANSWER AND COUNTERCLAIMS                                    CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2421 Page 27 of 47



   1   (who have made substantial investments in the research and development required
   2   to develop the patented technology). Manufacturers gain the ability to make
   3   interoperable products with the potential for widespread adoption among
   4   consumers, while IPR owners obtain fair and reasonable compensation for the use
   5   of their inventions.
   6         15.    The 2G, 3G, and 4G cellular standards at issue in this case were
   7   developed by ETSI and by the 3GPP consortium, in which companies participate
   8   through other SSOs referred to as organizational partners. InterDigital participated
   9   in 3GPP through its membership in ETSI. Accordingly, the ETSI IPR Policy
  10   governs the FRAND commitments applicable to the cellular standards relevant to
  11   this case.
  12         16.    The ETSI IPR Policy governs the conduct of ETSI members with
  13   respect to disclosure and licensing commitments concerning IPRs such as patents
  14   in the context of ETSI participation and membership. The Policy is governed by
  15   the law of France. See ETSI IPR Policy § 12.
  16         17.    On information and belief, Counterdefendant u-blox AG is a member
  17   of ETSI.
  18         18.    The ETSI IPR Policy expressly sets forth the Policy’s goals. Section
  19   3.1 of the ETSI IPR Policy states that its objective is to adopt “solutions which best
  20   meet the technical objectives” of the telecommunications sector, and that “[i]n
  21   achieving this objective, the ETSI IPR POLICY seeks a balance between the needs
  22   of standardization for public use in the field of telecommunications and the rights
  23   of the owners of IPRs.” ETSI IPR policy § 3.1. It further expressly provides that
  24   “IPR holders whether members of ETSI and their AFFILIATES or third parties,
  25   should be adequately and fairly rewarded for the use of their IPRs in the
  26   implementation of STANDARDS and TECHNICAL SPECIFICATIONS.” ESTI
  27   IPR Policy § 3.2. Accordingly, the ETSI IPR Policy is not solely concerned with
  28
                                               -25-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2422 Page 28 of 47



   1   making IPRs available to manufacturers to ensure widespread dissemination of
   2   standards. Rather, the Policy actually provides that the interests of patent owners
   3   are equally to be protected.
   4         19.       In order to “reduce the risk” that patents are unavailable to those using
   5   the standard, but at the same time provide a mechanism for patent owners to be
   6   fairly and adequately compensated for the use of their IPR, ETSI IPR Policy § 3,
   7   ETSI may ask the owner of “Essential IPR” to provide an “undertaking in writing
   8   that it is prepared to grant irrevocable licenses on fair, reasonable and non-
   9   discriminatory (‘FRAND’) terms and conditions under such IPR . . . .” ETSI IPR
  10   Policy § 6.1.
  11         20.       The ETSI IPR Policy also includes a form that IPR owners shall use
  12   in making the FRAND undertaking, called the ETSI “IPR Information Statement
  13   and Licensing Declaration.” This undertaking sets forth the content of the actual
  14   FRAND undertaking made by the IPR owner. ETSI IPR Policy, Appx. A. This
  15   form demonstrates the difference in scope between the IPRs that are to be
  16   disclosed (those for which the owner has a “present belief” that they “may be or
  17   may become ESSENTIAL”) and the IPRs as to which the owner declares it is
  18   prepared to grant licenses on FRAND terms and conditions (“[t]o the extent that
  19   the IPR(s) disclosed . . . are or become, and remain ESSENTIAL”). ETSI IPR
  20   Policy, Appx. A. The form also provides that “the construction, validity, and
  21   performance of this IPR information statement and licensing declaration shall be
  22   governed by the laws of France.”
  23         21.       InterDigital’s FRAND undertaking pursuant to the Information
  24   Disclosure and Licensing Statement was expressly made only “to the extent” that
  25   the disclosed IPRs “are, or become and remain, essential,” as stated in the ETSI
  26   IPR Policy.
  27
  28
                                                  -26-
       ANSWER AND COUNTERCLAIMS                                      CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2423 Page 29 of 47



   1         22.    The ETSI Guide on IPRs, an official explanatory document, further
   2   makes clear that the details of licenses are matters for negotiation between
   3   individual companies: “Specific licensing terms and negotiations are commercial
   4   issues between the companies and shall not be addressed within ETSI.” ETSI
   5   Guide on IPRs § 4.1. In addition, a series of “Frequently Asked Questions” (FAQ)
   6   that was published on the ETSI website emphasized that manufacturers are to
   7   obtain FRAND licenses through negotiation with the patent owner, stating that
   8   “the concerned firm has to enter into negotiation with the companies holding
   9   patents in order to obtain licenses for the use of the patented technology included
  10   in, and essential for the implementation of an ETSI STANDARD”.
  11         23.    In reliance on the understanding that the ETSI FRAND commitment
  12   includes as a fundamental goal that patent owners are to be adequately and fairly
  13   rewarded for the use of their inventions, InterDigital invested heavily in research
  14   and development toward technology relating to cellular standards. In total,
  15   InterDigital has invested over a billion dollars in research and development relating
  16   to core wireless technology. InterDigital has also participated in standards-setting
  17   activities with 3GPP and ETSI for cellular wireless standards.
  18         24.    In reliance on the ETSI IPR Policy, InterDigital also submitted
  19   Information Disclosure and Licensing Declaration statements to ETSI, in which it
  20   identified IPRs that may be, or may become, essential to ETSI standards.
  21   InterDigital’s undertakings submitted to ETSI were made in good faith with no
  22   intention whatsoever not to fulfill them, and InterDigital has in fact fulfilled them,
  23   as found by the Administrative Law Judges (ALJs) in multiple ITC investigations.
  24                   INTERDIGITAL’S GOOD FAITH EFFORTS TO
  25        NEGOTIATE WITH U-BLOX AND INTERDIGITAL’S OFFER TO
  26                        ARBITRATE THE PARTIES’ DISPUTE
  27
  28
                                                -27-
       ANSWER AND COUNTERCLAIMS                                    CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2424 Page 30 of 47



   1         25.    As contemplated by the ETSI IPR Policy, InterDigital has sought to
   2   negotiate a license on FRAND terms and conditions with Counterdefendants.
   3   Moreover, should good faith negotiations ultimately fail to bear fruit, InterDigital
   4   has also offered to resolve the parties’ disputes via arbitration by a neutral third
   5   party, a fair and efficient procedure that would not consume this court’s resources.
   6         26.    Although Counterdefendants agreed to a license with InterDigital in
   7   2012 (the “2012 PLA”), they have refused to renew that license following the
   8   expiration of the Second Amendment on December 31, 2018.
   9         27.
  10                                           . In the 2012 PLA, u-blox freely and
  11   voluntarily agreed to pay the “non-refundable” royalties set forth therein in return
  12   for the license rights granted in the PLA. See 2012 PLA § 3.
  13         28.    U-blox further agreed in the PLA that
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23                                                              Id.
  24         29.    Instead of negotiating in good faith to renew the license following
  25   expiration, Counterdefendants seek to excuse their refusal to license by meritlessly
  26   asserting that InterDigital made misrepresentations to SSOs about InterDigital’s
  27   intent to abide by FRAND commitments for standards-essential patents.
  28
                                                 -28-
       ANSWER AND COUNTERCLAIMS                                    CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2425 Page 31 of 47



   1         30.    U-blox’s conduct in negotiating with InterDigital has been
   2   characterized by delay and avoidance, rather than diligence and good faith. For
   3   example,
   4
   5
   6
   7
   8
   9
  10
  11
  12         31.    During phone calls between InterDigital and u-blox
  13
  14
  15
  16
  17
  18
  19         32.
  20
  21
  22
  23
  24
  25
  26         33.    During negotiations,
  27
  28
                                              -29-
       ANSWER AND COUNTERCLAIMS                                 CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2426 Page 32 of 47



   1
   2
   3
   4
   5
   6
   7         34.
   8
   9
  10
  11
  12
  13
  14
  15
  16         35.
  17
  18
  19
  20
  21
  22
  23         36.
  24
  25
  26
  27
  28
                                          -30-
       ANSWER AND COUNTERCLAIMS                           CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2427 Page 33 of 47



   1         37.
   2
   3
   4
   5
   6
   7
   8
   9         38.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20         39.
  21
  22
  23         40.
  24
  25
  26
  27
  28
                                          -31-
       ANSWER AND COUNTERCLAIMS                           CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2428 Page 34 of 47



   1
   2
   3
   4
   5
   6         41.
   7
   8
   9
  10         42.     However, rather than continuing the negotiation, just after midnight
  11   Pacific time on January 1, 2019, within minutes after the license expired, u-blox
  12   filed the present lawsuit, including a treble-damages antitrust claim, along with an
  13   ex parte application for a temporary restraining order.
  14         43.    InterDigital is willing to continue negotiating in good faith with u-
  15   blox to enter a license agreement on FRAND terms and conditions, or, if u-blox
  16   prefers, to enter arbitration to request a neutral arbitration panel to set FRAND
  17   terms and conditions for a license between the parties.
  18         44.    International arbitration would provide a more expedient and efficient
  19   means of resolving the issues raised by u-blox in its Complaint, for a number of
  20   reasons.
  21         45.    Arbitration is a more streamlined and less expensive procedure than
  22   federal court litigation.
  23         46.    Arbitration does not require the expenditure of public resources, as the
  24   parties would undertake the arbitration at their own expense.
  25         47.    International arbitration also offers the benefit of straightforward
  26   cross-border enforcement mechanisms in many countries around the world.
  27
  28
                                                -32-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2429 Page 35 of 47



   1         48.    In this dispute between u-blox (based in Switzerland) and InterDigital
   2   (based in America), international arbitration thus would have the benefit of
   3   providing for an award that would be binding on u-blox and could be enforced in
   4   an expedient manner.
   5         49.     International arbitration obviates complicated legal issues like
   6   extraterritoriality, comity, and national sovereignty that may arise in a dispute
   7   involving companies based in different countries.
   8         50.    On January 14, 2019, InterDigital sent a letter to u-blox with its
   9   arbitration proposal. InterDigital proposed that the parties
  10                                                                             . Although
  11   more than three months have passed, U-blox has still not responded to this
  12   proposal.
  13                                   COUNTERCLAIM I
  14                     (Declaratory Judgment that InterDigital Did Not
                     Breach, Satisfied, and Discharged FRAND Commitments)
  15
  16         51.    InterDigital restates and realleges the preceding allegations of its

  17   Counterclaims.

  18         52.    InterDigital is a member of ETSI and has submitted IPR Information

  19   Statements and Licensing Disclosures to ETSI pursuant to ETSI’s IPR Policy.

  20         53.    In its Complaint, u-blox alleges that InterDigital breached contractual

  21   commitments reflected in the IPR Information Statements and Licensing

  22   Disclosures to be prepared to grant licenses on FRAND terms and conditions for

  23   standards-essential patents.

  24         54.    InterDigital denies any such breach and accordingly an actual

  25   controversy has arisen and now exists between InterDigital and u-blox.

  26         55.    InterDigital has fully complied with its FRAND obligations by,

  27   among other things, negotiating in good faith with u-blox for a renewal of the 2012

  28
                                                -33-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2430 Page 36 of 47



   1   PLA and offering to arbitrate the terms of a license on FRAND terms and
   2   conditions,
   3
   4         56.     However, u-blox has acted as an unwilling licensee, engaging in
   5   unreasonable hold-out behavior and failing to negotiate in good faith, and therefore
   6   is not entitled to the benefit of InterDigital’s FRAND commitment.
   7         57.     Therefore, InterDigital requests a declaratory judgment that it did not
   8   breach FRAND commitments and that its FRAND commitments have been
   9   satisfied and discharged with respect to u-blox, because, among other reasons,
  10   InterDigital has negotiated in good faith, including via its licensing offers and its
  11   arbitration offer to u-blox, and u-blox has engaged in unreasonable and bad faith
  12   negotiation tactics that make it an unwilling licensee that is not entitled to the
  13   benefit of InterDigital’s FRAND commitment.
  14                                   COUNTERCLAIM II
  15                    (Breach of Obligation to Negotiate in Good Faith)
  16         58.     InterDigital restates and realleges the preceding allegations of its
  17   Counterclaims.
  18         59.     U-blox is a member of ETSI and thus is bound by ETSI’s rules.
  19         60.     In its complaint, u-blox claims entitlement to a license on FRAND
  20   terms and conditions under InterDigital’s 2G, 3G, and 4G standards-essential
  21   patents pursuant to the ETSI IPR Policy.
  22         61.     Under French law governing the ETSI IPR Policy and the IPR
  23   Information Statements and Licensing Disclosures, a license-seeking party has an
  24   obligation to negotiate in good faith toward a license on FRAND terms and
  25   conditions.
  26         62.     U-blox failed to negotiate in good faith with InterDigital. U-blox’s
  27   refusal to negotiate in good faith deprived InterDigital of royalties and resulted in
  28
                                                 -34-
       ANSWER AND COUNTERCLAIMS                                    CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2431 Page 37 of 47



   1   substantial commercial benefit to u-blox, including the sale of products that use
   2   InterDigital’s valuable technology without paying a royalty for such use.
   3           63.   As a result of u-blox’s breach of its duty to negotiate in good faith,
   4   InterDigital has been injured. U-blox’s refusal to negotiate in good faith has
   5   wasted the time of InterDigital employees who invested time and resources in
   6   attempting to negotiate with u-blox,
   7
   8                                   COUNTERCLAIM III
   9       (Infringement of U.S. Patent No. 8,432,876 Asserted by IPR Licensing, Inc.)
  10           64.   InterDigital restates and realleges the preceding allegations of its
  11   Counterclaims.
  12           65.   On April 30, 2013, United States Patent No. 8,432,876 (“the ’876
  13   Patent”) was duly and legally issued for inventions titled “Techniques for setting
  14   up traffic channels in a communications system.” At all relevant times, IPR
  15   Licensing, Inc. (“IPRL”) has been the owner of all right, title, and interest in and to
  16   the’876 Patent and holds the right to sue and recover damages for infringement
  17   thereof. The ’876 Patent is valid and enforceable. A true and correct copy of the
  18   ’876 Patent is attached hereto as Exhibit A.
  19           66.   On information and belief, u-blox has directly infringed and continues
  20   to directly infringe numerous claims of the ’876 Patent, including at least claims 1
  21   and 7, by manufacturing, using, selling, offering to sell, and/or importing the
  22   accused 4G devices that support LTE Release 8 and later releases, including, but
  23   not limited to, LARA-R3121 and R2 modules, TOBY-R2, L2 and L4 series,
  24   SARA-N3, N2 and R4/N4 series, and MPCI-L2 series.2 U-blox is liable for
  25   infringement of the ’876 Patent pursuant to 35 U.S.C. §271(a).
  26
  27
       2
  28       https://www.u-blox.com/sites/default/files/ProductCatalog_V22_2019Feb.pdf.
                                                -35-
       ANSWER AND COUNTERCLAIMS                                    CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2432 Page 38 of 47



   1         67.       For example, the accused 4G devices comply with the 4G standards,
   2   including, for example: the multiplexing and channel coding specifications
   3   described in 3GPP TS 36.212 at sections 5.3.3, 5.3.3.1.1, and 5.3.3.1.5; the
   4   physical channels and modulation specifications described in 3GPP TS 36.211 at
   5   sections 6.2.2, 6.7, 6.8.2, and 7.2; the physical layer procedures specified in 3GPP
   6   TS 36.213 at sections 9.1.1, 7.1, and 7.1.6; and the E-UTRAN radio interface
   7   protocol architecture specified in 3GPP TS 36.300 at sections 11.1, 11.1.1-11.1.2,
   8   5, and 5.1.3.
   9         68.       In supporting LTE Release 8 and later releases, the accused 4G
  10   devices include circuitry to monitor control information in each of a plurality of
  11   first time intervals required by the claims, where a second time interval is divided
  12   into the first time intervals. The control information monitored includes forward
  13   traffic channel allocation information and reverse traffic channel allocation
  14   information. The control information is received in less than or equal to a slot and
  15   the second time interval is a plurality of slots. The accused 4G devices further
  16   include circuitry to receive forward traffic data in one of the plurality of first time
  17   intervals in accordance with the control information, circuitry to receive forward
  18   traffic data in all of the plurality of first time intervals in accordance with receiving
  19   forward traffic channel allocations, and circuitry to transmit reverse traffic data in
  20   one of the plurality of first time intervals in accordance with the control
  21   information.
  22         69.       U-blox has been and is now indirectly infringing at least one claim of
  23   the ’876 Patent in accordance with 35 U.S.C. §271(b) in this district and elsewhere
  24   in the United States. More specifically, u-blox has been and is now actively
  25   inducing direct infringement by other persons, such as u-blox’s unlicensed
  26   customers who use, sell or offer for sale products that embody and/or otherwise
  27   practice one or more claims of the ’876 Patent.
  28
                                                  -36-
       ANSWER AND COUNTERCLAIMS                                     CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2433 Page 39 of 47



   1           70.   By no later than June 2018, and certainly by the filing of the
   2   Complaint in this action, u-blox had knowledge of the ’876 Patent and that its
   3   actions directly infringed and/or resulted in direct infringement of the ’876 Patent,
   4   and knew or were willfully blind that its actions would induce direct infringement
   5   by others and intended that its actions induced direct infringement by others.
   6           71.   U-blox actively induces such infringement by, among other things,
   7   providing product manuals and other instruction materials for its device that induce
   8   its unlicensed customers to use u-blox’s devices in their normal and customary
   9   way to infringe the ’876 Patent. For example, u-blox’s website touts that several
  10   of its devices support 4G LTE Release 8 and later releases, including, but not
  11   limited to, LARA-R3121 and R2 modules, TOBY-R2, L2 and L4 series, SARA-
  12   N3, N2 and R4/N4 series, and MPCI-L2 series. 3 Through its manufacture and sale
  13   of these and other 4G devices supporting LTE Release 8 and later releases, u-blox
  14   specifically intended for its customers to infringe the ’876 Patent. Further, u-blox
  15   was aware that these normal and customary activities would infringe the ’876
  16   Patent. U-blox performed the acts that constitute induced infringement, and that
  17   would induce actual infringement with knowledge of the ’876 Patent and with the
  18   knowledge or willful blindness that the induced acts would constitute direct
  19   infringement.
  20           72.   Accordingly, on information and belief, u-blox specifically intended
  21   for others, such as its unlicensed customers, to directly infringe one or more claims
  22   of the ’876 Patent in the United States because u-blox had knowledge of the ’876
  23   Patent and actively induced others (e.g., its customers) to directly infringe the ’876
  24   Patent by using, selling, or offering to sell u-blox’s 4G LTE devices.
  25           73.   U-blox has been and is now indirectly infringing at least one claim of
  26   the ’876 Patent in accordance with 35 U.S.C. §271(c) in this district and elsewhere
  27
       3
  28       https://www.u-blox.com/sites/default/files/ProductCatalog_V22_2019Feb.pdf.
                                                -37-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2434 Page 40 of 47



   1   in the United States. U-blox has been and is now providing non-staple articles of
   2   commerce to others for use in an infringing system or method with knowledge of
   3   the ’876 Patent, and with knowledge that the use of its products results in a direct
   4   infringement of the ’876 Patent by its unlicensed customers, and with knowledge
   5   that these non-staple articles of commerce are used as a material part of the
   6   claimed invention of the ’876 Patent.
   7         74.    U-blox’s devices compliant with 4G LTE Release 8 and later releases
   8   contain components including an application processor and a baseband processor
   9   specifically designed and/or configured to support communication and
  10   transmission of data over 4G LTE-compliant networks. Without these
  11   components, u-blox devices compliant with 4G LTE would not function as
  12   designed and intended, such as to send and/or receive data over 4G LTE networks.
  13   It is reasonable to infer that these components in u-blox devices are especially
  14   made or especially adapted to operate in the accused devices to provide wireless
  15   communications and the transmission of data in accordance with the 4G LTE
  16   standard. Further, it is reasonable to infer that these components are intended to
  17   support the communication of data over a 4G LTE network and are not staple
  18   articles or commodities of commerce. The use of these components is required for
  19   operation of the devices to communicate data over a 4G LTE network.
  20         75.    The components of an application processor and baseband processor
  21   designed and/or configured to support the communication of data using a 4G LTE
  22   network in u-blox devices are each a material part of the invention of the ’876
  23   Patent and are especially made for the infringing manufacture, sale, and use of u-
  24   blox accused devices. U-blox’s accused devices including these components are
  25   especially made or adapted to infringe the ’876 Patent, and have no substantial
  26   non-infringing uses.
  27
  28
                                               -38-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2435 Page 41 of 47



   1         76.    U-blox’s infringement of the ’876 Patent has damaged IPRL and u-
   2   blox is liable to IPRL in an amount to be determined at trial that compensates IPRL
   3   for the infringement which, by law, can be no less than a reasonable royalty.
   4         77.    On information and belief, u-blox’s infringement of the ’876 Patent
   5   has been, and continues to be, willful, deliberate, and egregious by continuing its
   6   acts of infringement after becoming aware of the ’876 Patent and its infringement
   7   thereof. As result, IPRL is entitled to enhanced damages and to an award of
   8   attorneys’ fees and costs in prosecuting this action.
   9                                  COUNTERCLAIM IV
  10                      (Infringement of U.S. Patent No. 8,953,548
                         Asserted by InterDigital Patent Holdings, Inc.)
  11
  12         78.    InterDigital restates and realleges the preceding paragraphs of its

  13   Counterclaims.

  14         79.    On February 10, 2015, United States Patent No. 8,953,548 (“the ’548

  15   Patent”) was duly and legally issued for inventions titled “Method and system for

  16   supporting multiple hybrid automatic repeat request processes per transmission

  17   time interval.” At all relevant times, InterDigital Patent Holdings Inc. (“IDPH”)

  18   has been the owner of all right, title, and interest in and to the’548 Patent and holds

  19   the right to sue and recover damages for infringement thereof. The ’548 Patent is

  20   valid and enforceable. A true and correct copy of the ’548 Patent is attached

  21   hereto as Exhibit B.

  22         80.    On information and belief, u-blox has directly infringed and continues

  23   to directly infringe numerous claims of the ’548 Patent, including at least claims 1

  24   and 11, by manufacturing, using, selling, offering to sell, and/or importing the

  25   accused 4G devices that support LTE Category 6, including, but not limited to,

  26
  27
  28
                                                -39-
       ANSWER AND COUNTERCLAIMS                                    CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2436 Page 42 of 47



   1   TOBY- L4 series.4 U-blox is liable for infringement of the ’548 Patent pursuant to
   2   35 U.S.C. §271(a).
   3           81.   For example, the u-blox accused 4G devices comply with the 4G LTE
   4   Category 6 standards, including, for example: the E-UTRAN radio interface
   5   protocol architecture specified in 3GPP TS 36.300 at sections 7.5 and 11.2; the
   6   medium access control (MAC) protocol specified in 3GPP TS 36.321 at sections
   7   5.13 and 6.1.3.8; the radio resource control (RRC) protocol specified in 3GPP TS
   8   36.331 at sections 5.3.5.1, 5.3.5.3, 5.3.10.3b and 6.2.2; and the physical layer
   9   procedures specified in 3GPP TS 36.213 at section 4.3.
  10           82.   In supporting LTE Category 6 carrier aggregation, the accused 4G
  11   devices include a processor and memory where the processor is configured to
  12   receive a radio resource control (RRC) reconfiguration message where the RRC
  13   reconfiguration message configures the devices to support at least one additional
  14   component carrier and the RRC reconfiguration message does not activate the
  15   additional component carrier. The processor is also configured to receive a
  16   medium access control (MAC) control element (CE) where the MAC CE indicates
  17   that the at least one additional component carrier is to be activated, and the MAC
  18   CE comprises a bit combination field that is indicative of which component
  19   carriers are to be activated. The processor is further configured to activate the at
  20   least one additional component carrier based on receiving the MAC CE.
  21           83.   U-blox has been and is now indirectly infringing at least one claim of
  22   the ’548 Patent in accordance with 35 U.S.C. §271(b) in this district and elsewhere
  23   in the United States. More specifically, u-blox has been and is now actively
  24   inducing direct infringement by other persons, such as u-blox’s unlicensed
  25   customers who use, sell or offer for sale products that embody and/or otherwise
  26   practice one or more claims of the ’548 Patent.
  27
       4
  28       https://www.u-blox.com/sites/default/files/ProductCatalog_V22_2019Feb.pdf.
                                                -40-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2437 Page 43 of 47



   1           84.   By no later than June 2018, and certainly by the filing of the
   2   Complaint in this action, u-blox had knowledge of the ’548 Patent and that its
   3   actions directly infringed and/or resulted in direct infringement of the ’548 Patent,
   4   and knew or were willfully blind that its actions would induce direct infringement
   5   by others and intended that its actions induced direct infringement by others.
   6           85.   U-blox actively induces such infringement by, among other things,
   7   providing product manuals and other instruction materials for its device that induce
   8   its unlicensed customers to use u-blox’s devices in their normal and customary
   9   way to infringe the ’548 Patent. For example, u-blox’s website touts that “LTE
  10   Cat 6 is part of the LTE-Advanced standard, bringing higher speeds and more
  11   capacity to LTE networks around the world” and that at least the TOBY L4 series
  12   supports LTE Category 6.5 U-blox also touts that “[c]arrier aggregation plays a
  13   fundamental role in particular when the mobile device operates in a congested
  14   network and therefore the available band is shared among many devices.”
  15   Through its manufacture and sale of these and other 4G devices supporting LTE
  16   Category 6, u-blox specifically intended for its unlicensed customers to infringe
  17   the ’548 Patent. Further, u-blox was aware that these normal and customary
  18   activities would infringe the ’548 Patent. U-blox performed the acts that constitute
  19   induced infringement, and that would induce actual infringement with knowledge
  20   of the ’548 Patent and with the knowledge or willful blindness that the induced
  21   acts would constitute direct infringement.
  22           86.   Accordingly, on information and belief, u-blox specifically intended
  23   for others, such as its unlicensed customers, to directly infringe one or more claims
  24   of the ’548 Patent in the United States because u-blox had knowledge of the ’548
  25   Patent and actively induced others (e.g., its customers) to directly infringe the ’548
  26   Patent by using, selling, or offering to sell u-blox’s 4G LTE Category 6 devices.
  27
       5
  28       https://www.u-blox.com/sites/default/files/ProductCatalog_V22_2019Feb.pdf.
                                                -41-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2438 Page 44 of 47



   1         87.    U-blox has been and is now indirectly infringing at least one claim of
   2   the ’548 Patent in accordance with 35 U.S.C. §271(c) in this district and elsewhere
   3   in the United States. U-blox has been and is now providing non-staple articles of
   4   commerce to others for use in an infringing system or method with knowledge of
   5   the ’548 Patent, and with knowledge that the use of its products results in a direct
   6   infringement of the ’548 Patent by its unlicensed customers, and with knowledge
   7   that these non-staple articles of commerce are used as a material part of the
   8   claimed invention of the ’548 Patent.
   9         88.    U-blox’s devices supporting 4G LTE Category 6 contain components
  10   including an application processor and a baseband processor specifically designed
  11   and/or configured to support communication and transmission of data over 4G
  12   LTE networks supporting carrier aggregation. Without these components, u-blox
  13   devices supporting 4G LTE Category 6 would not function as designed and
  14   intended, such as to send and/or receive data over 4G LTE networks supporting
  15   carrier aggregation. It is reasonable to infer that these components in u-blox
  16   devices are especially made or especially adapted to operate in the accused devices
  17   to provide wireless communications and the transmission of data in accordance
  18   with the 4G LTE Category 6 standard. Further, it is reasonable to infer that these
  19   components are intended to support the communication of data over a 4G LTE
  20   network supporting carrier aggregation and are not staple articles or commodities
  21   of commerce. The use of these components is required for operation of the devices
  22   to communicate data over a 4G LTE network supporting carrier aggregation.
  23         89.    The components of an application processor and baseband processor
  24   designed and/or configured to support the communication of data using a 4G LTE
  25   network with carrier aggregation in u-blox devices are each a material part of the
  26   invention of the ’548 Patent and are especially made for the infringing
  27   manufacture, sale, and use of u-blox accused devices. U-blox’s accused devices
  28
                                               -42-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2439 Page 45 of 47



   1   including these components are especially made or adapted to infringe the ’548
   2   Patent, and have no substantial non-infringing uses.
   3         90.       U-blox’s infringement of the ’548 Patent has damaged IDPH and u-
   4   blox is liable to IDPH in an amount to be determined at trial that compensates
   5   IDPH for the infringement which, by law, can be no less than a reasonable royalty.
   6         91.       On information and belief, u-blox’s infringement of the ’548 Patent
   7   has been, and continues to be, willful, deliberate, and egregious by continuing its
   8   acts of infringement after becoming aware of the ’548 Patent and its infringement
   9   thereof. As result, IDPH is entitled to enhanced damages and to an award of
  10   attorneys’ fees and costs in prosecuting this action.
  11                                     PRAYER FOR RELIEF
  12         Wherefore, InterDigital respectfully requests that Plaintiffs take nothing by
  13   their Complaint, and that the Court:
  14                   a. Deny all relief and/or remedies requested by Plaintiffs;
  15                   b. Grant the relief requested in InterDigital’s Counterclaims;
  16                   c. Enter declaratory judgments that:
  17                      i.   InterDigital did not breach FRAND commitments with respect
  18   to u-blox concerning 2G, 3G, and 4G standards-essential patents;
  19                     ii.   InterDigital satisfied any FRAND commitments with respect to
  20   u-blox concerning 2G, 3G, and 4G standards-essential patents;
  21                    iii.   Any FRAND commitments of InterDigital with respect to u-
  22   blox concerning 2G, 3G, and 4G standards-essential patents have been discharged;
  23                    iv.    InterDigital negotiated in good faith with u-blox;
  24                     v.    Counterdefendants failed to negotiate in good faith with
  25   InterDigital;
  26                    vi.    Counterdefendants are unwilling licensees;
  27                   vii.    Counterdefendants engaged in hold-out behavior; and
  28
                                                   -43-
       ANSWER AND COUNTERCLAIMS                                       CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2440 Page 46 of 47



   1                viii.   Counterdefendants are not entitled to the benefit of
   2   InterDigital’s FRAND commitments.
   3                d. Award damages sufficient to compensate InterDigital for u-blox’s
   4   breach of the obligation to negotiate in good faith;
   5                e. Order and adjudge that Counterdefendants are liable for
   6   infringement, contributing to the infringement, and/or inducing the infringement of
   7   one or more claims of the ‘876 patent and the ‘548 patent (the “Patents-in-Suit”),
   8   as alleged herein;
   9                f. Order and adjudge that such infringement is willful;
  10                g. Order payment of an ongoing royalty pursuant to 35 U.S.C. § 283;
  11                h. Award damages adequate to compensate InterDigital for the
  12   infringement of the Patents-in-Suit that has occurred, in accordance with 35 U.S.C.
  13   § 284, including pre-judgment and post-judgment interest at the highest rates
  14   allowed by law;
  15                i. Order an accounting and/or supplemental damages for all damages
  16   occurring after any discovery cutoff and through final judgment;
  17                j. Award attorneys’ fees based on this being an exceptional case
  18   pursuant to 35 U.S.C. § 285, including prejudgment interest on such fees;
  19                k. Enter judgment in favor of InterDigital and against Plaintiffs and
  20   Counterdefendants, assessing the costs of this action and attorneys’ fees against
  21   Plaintiffs and Counterdefendants; and
  22                l. Award InterDigital such other and further relief as the Court may
  23   deem just and proper.
  24
  25   Dated: May 3, 2019                      Respectfully submitted,
  26                                           WILSON SONSINI GOODRICH & ROSATI
  27
                                               By: /s/ David S. Steuer
  28
                                                -44-
       ANSWER AND COUNTERCLAIMS                                   CASE NO.: 19-cv-00001-CAB-BLM
Case 3:19-cv-00001-CAB-BLM Document 69 Filed 05/03/19 PageID.2441 Page 47 of 47



   1                                     David S. Steuer
                                         dsteuer@wsgr.com
   2                                     Michael B. Levin
   3                                     mlevin@wsgr.com
                                         Maura L. Rees
   4                                     mrees@wsgr.com
                                         WILSON SONSINI GOODRICH & ROSATI
   5                                     650 Page Mill Road
   6                                     Palo Alto, California 94304-1050
                                         Telephone: (650) 493-9300
   7
                                         Lucy Yen
   8                                     lyen@wsgr.com
                                         WILSON SONSINI GOODRICH &
   9                                     ROSATI
  10                                     1301 Avenue of the Americas, 40th Floor
                                         New York, NY 10019-6022
  11                                     Telephone: (212) 999-5800
  12                                     Natalie J. Morgan
  13                                     nmorgan@wsgr.com
                                         WILSON SONSINI GOODRICH & ROSATI
  14                                     Professional Corporation
                                         12235 El Camino Real
  15                                     San Diego, California 92130-3002
                                         Telephone: (858) 350-2300
  16
  17                                     Counsel for Defendants and Counterclaim
                                         Plaintiffs InterDigital, Inc., InterDigital
  18                                     Communications, Inc., InterDigital
                                         Technology Corporation, InterDigital
  19                                     Patent Holdings Inc., InterDigital Holdings,
  20                                     Inc., and IPR Licensing, Inc.

  21
  22
  23
  24
  25
  26
  27
  28
                                          -45-
       ANSWER AND COUNTERCLAIMS                            CASE NO.: 19-cv-00001-CAB-BLM
